             Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 1 of 27




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NEW YORK


ANIMAL WELFARE INSTITUTE and                         )
FARM SANCTUARY                                       )
                                                     )
                       Plaintiffs,                   )
                                                     )
v.                                                   )
                                                     )
SONNY PERDUE, in his official capacity as            )      Civil Action No.
Secretary of Agriculture; UNITED STATES              )
DEPARTMENT OF AGRICULTURE; FOOD                      )
SAFETY AND INSPECTION SERVICE; and                   )
PAUL KIECKER, in his official capacity as Food       )
Safety and Inspection Service Administrator,         )
                                                     )
                       Defendants.                   )
                                                     )


            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                       INTRODUCTION

       1.      Plaintiffs challenge decisions by the United States Department of Agriculture

(“USDA”) to deny Plaintiffs’ Rulemaking Petitions to require the humane handling of billions of

chickens and turkeys every year to prevent such products from being “adulterated” within the

meaning of the Poultry Products Inspection Act (“PPIA”), 21 U.S.C. § 451 et seq. Although the

USDA itself concedes that such inhumane handling practices result in adulterated poultry

products that are prohibited under the statute, and the USDA is charged by Congress to prevent

such products from entering the food supply, the agency has refused to issue regulations

prohibiting these practices.

       2.      In 1968—more than five decades ago—Congress declared that “[i]t is essential in

the public interest that the health and welfare of consumers be protected by assuring that poultry



                                                1
               Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 2 of 27




products distributed to them are . . . not adulterated . . .” Wholesome Poultry Products Act, Pub.

L. No. 90-492, § 2, 82 Stat. 791 (1968) (codified at 21 U.S.C. § 451 (2014)) (emphasis added).

Congress has also declared that “[i]t is the policy of the Congress to protect the consuming

public from poultry products that are adulterated[.]” Poultry Products Inspection Act, 21 U.S.C.

§ 454(a). With this clear mandate, Congress directed the Secretary of the USDA to promulgate

such “rules and regulations as are necessary to carry out the provisions of” the PPIA. Id. §

463(b).

          3.    Through the USDA’s Food Safety and Inspection Service (“FSIS”), the agency

has promulgated regulations requiring poultry facilities to condemn products that are adulterated

because they are, inter alia, killed by methods other than slaughter, 9 C.F.R. § 381.90, badly

bruised, id. § 381.89, or contaminated, id. § 381.91(a).

          4.    However, as documented by Plaintiffs’ Rulemaking Petitions, each of these forms

of adulteration is frequently caused by inhumanely handling poultry prior to slaughter. Hence, it

is well within the USDA’s authority to prevent such adulteration by issuing the requested

regulations.

          5.    On several occasions, FSIS has acknowledged the link between inhumane

handling and adulteration, stating, for example, that, “employing humane methods of handling

and slaughtering that are consistent with good commercial practices increases the likelihood of

producing unadulterated product.” U.S. Dep’t of Agric. Food Safety & Inspection Serv.,

Directive 6100.3, Ante-Mortem and Post-Mortem Poultry Inspection, rev. 1, at 3 (Nov. 12, 2019)

(emphasis added).

          6.    Nevertheless, the USDA’s current regulations do not prohibit handling practices

that have the potential to result in adulteration or death other than by slaughter. As Plaintiffs’



                                                  2
            Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 3 of 27




Rulemaking Petitions detail, the existing regulatory scheme ignores major categories of

adulteration caused by inhumane handling and fails to bind parties through enforceable

mandatory standards that prohibit all such practices.

       7.      Defendants’ denial of Plaintiffs’ Rulemaking Petitions—urging the USDA to

issue regulations prohibiting the inhumane handling of poultry prior to and during slaughter—

was arbitrary, capricious, an abuse of discretion, and not in accordance with the law, particularly

in light of Defendants’ own directives linking inhumane treatment with adulterated poultry

products. Defendants’ denial of Plaintiffs’ Rulemaking Petitions also violates the PPIA, which

mandates that the USDA issue regulations necessary to prevent adulterated poultry products

from entering the food supply.

       8.      Defendants’ denial of Plaintiffs’ Rulemaking Petitions is also arbitrary and

capricious because Defendants rely on the “good commercial practices” used by the poultry

industry and intended to prevent adulterated products. However, those good commercial

practices are formulated by the poultry industry itself, not by the USDA. In addition, those

practices are not uniformly applied throughout the industry and do not cover many inhumane

practices that result in adulteration. The industry’s good commercial practices are also

inconsistently applied by USDA inspectors to determine whether a product is adulterated. Hence,

the industry’s own good commercial practices are therefore demonstrably insufficient to prevent

the inhumane handling of poultry that results in adulteration. Therefore, to meet its duty to

prevent adulterated poultry products from entering the food supply, the USDA itself must

promulgate binding, enforceable standards that prevent the inhumane handling of poultry.




                                                 3
              Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 4 of 27




                                  JURISDICTION AND VENUE

        9.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 (federal

question).

        10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e)(1)(C) because

Plaintiff Farm Sanctuary has its principle place of business in this judicial district.

                                              PARTIES

    A. Plaintiffs

                                      Animal Welfare Institute

        11.     Plaintiff Animal Welfare Institute (“AWI”) is a nonprofit, tax-exempt 501(c)(3)

organization whose mission is to reduce animal suffering caused by humans. AWI seeks better

treatment of animals everywhere—in the laboratory, on the farm, in commerce, at home, and in

the wild. With respect to farm animals, AWI seeks to reduce suffering by identifying and

promoting policies that improve the welfare of animals on farms, during transport, and at

slaughter. AWI also seeks to reduce the risk of adulteration caused by the inhumane handling of

poultry at the slaughterhouse to protect consumers from consuming such adulterated food. AWI

brings this case on behalf of its own institutional interests, and on behalf of the interests of its

members and their families who consume poultry products.

        12.     AWI has for years been trying to convince the USDA to promulgate standards to

protect poultry from inhumane slaughter practices. In pursuit of this objective, it met with FSIS

and poultry industry officials; prepared reports, newsletters, action alerts, and other materials to

better educate its members, legislators, policy-makers, and the general public about these

matters; and helped draft legislation. AWI also created a database of the non-binding “good

commercial practices” that are used in the industry regarding the treatment of poultry, and

submitted requests for records under the Freedom of Information Act (“FOIA”) to obtain
                                                   4
             Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 5 of 27




information about good commercial practices, poultry handling practices, and the results of

USDA inspections of poultry plants. AWI also sent formal requests to the USDA requesting

enforcement of the PPIA against facilities with a poor track record of protecting birds from

inhumane treatment.

       13.     AWI spent considerable resources on gathering the information for and preparing

both its December 2013 Rulemaking Petition and its May 2016 Letter to the USDA requesting

that it establish standards to protect poultry from inhumane practices at the slaughterhouse and

thereby prevent such products from being adulterated.

       14.     AWI works to protect its members—individuals and their families who consume

poultry products—from exposure to poultry products contaminated with pathogens, including

campylobacter, salmonella, and listeria—the presence of which are increased by inhumane

handling of poultry at the slaughterhouse. AWI’s efforts to protect its members from such

adulterated products are hindered because Defendants’ failure to prohibit inhumane practices that

result in adulteration significantly increases the risk of exposure to these pathogens.

       15.     Defendants’ failure to comply with Congress’s mandate to prevent adulterated

poultry products, and Defendants’ denial of Plaintiffs’ Rulemaking Petitions, injures AWI’s

members who consume poultry products because it means that they will continue to be at risk of

purchasing and consuming poultry products that are adulterated. These injuries would be

significantly ameliorated if AWI prevails in this case because this would mean that the USDA

would have to reconsider its denial of AWI’s Rulemaking Petitions and establish standards that

would prevent adulterated poultry from entering the food supply.

       16.     Defendants’ failure to comply with Congress’s mandate to prevent adulterated

poultry products and Defendants’ denial of Plaintiffs’ Rulemaking Petitions to establish humane



                                                  5
              Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 6 of 27




handling standards for poultry also directly conflicts with, frustrates, impairs, and burdens

AWI’s mission to protect poultry from inhumane practices. As a result, AWI will have to spend

more time and resources on alternative ways to advocate for these birds such as obtaining

information about their mistreatment and the resultant adulteration of poultry products.

Therefore, as a direct result of Defendants’ denial of Plaintiffs’ Rulemaking Petitions, AWI is

forced to divert resources to new efforts to increase the humane handling of poultry at the

slaughterhouse and to keep the public informed about the link between inhumane handling and

adulteration of these products.

        17.      Because of Defendants’ failure to prohibit the inhumane handling of poultry at

slaughter, AWI now must expend additional resources educating the public about and reporting

on the problem, including by revising its report, The Welfare of Birds at Slaughter in the United

States, which contains information relevant to the humane handling of poultry at slaughter. This

report details and analyzes federal and state laws relating to the handling of poultry at slaughter,

as well as industry practices, and makes policy recommendations for reducing instances of

inhumane handling of poultry. AWI will also have to increase its monitoring of good commercial

practices and the violation of such practices through the submission of federal open records

requests and by other means. AWI will need to undertake additional measures to educate its

members and the public about these issues through its website, social media campaigns, and

action alerts.

        18.      To monitor the inhumane handling of poultry, and the ways in which it continues

to result in adulterated products, AWI will have to divert significant resources to submitting

additional FOIA requests for humane handling records involving poultry and to enforcing its

rights to obtain such information in a timely manner.



                                                  6
              Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 7 of 27




       19.     AWI will further have to divert significant resources to seek other means of

reducing inhumane handling of poultry that would not be necessary, or necessary to the same

extent, but for Defendants’ unlawful denial of Plaintiffs’ Rulemaking Petitions. For example,

because the USDA has refused to regulate these practices, AWI will have to spend considerable

resources seeking to convince Congress and/or the poultry industry to prohibit such practices.

       20.     The resources that AWI will have to expend on this issue could otherwise be

spent on different projects in furtherance of AWI’s mission to protect all animals, including, but

not limited to, animals used in entertainment and exhibition, animals in laboratories, animals

raised for food, and wild animals on public lands and in the oceans. Defendants’ denial of

Plaintiffs’ Rulemaking Petitions will require AWI to divert its resources from these very

important projects to augment its protection of the billions of chickens and turkeys that are

subjected to inhumane practices at slaughterhouses every year.

       21.     AWI’s organizational injuries are directly traceable to Defendants’ denial of

Plaintiffs’ Rulemaking Petitions. But for Defendants’ denial, AWI would not have to undertake

these additional efforts on behalf of poultry and AWI members who consume poultry.

        22.    AWI’s injuries will be redressed if Plaintiffs prevail in this action because this

will mean that the USDA will have to reconsider its denial of Plaintiffs’ Rulemaking Petitions

and issue regulations prohibiting the inhumane handling of poultry at the slaughterhouse, and

thereby also reduce the risk of poultry products becoming adulterated.

                                         Farm Sanctuary

       23.     Plaintiff Farm Sanctuary is a nonprofit tax-exempt 501(c)(3) membership

organization headquartered in Watkins Glen, New York, where it operates a 275-acre shelter that



                                                 7
               Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 8 of 27




provides a home to more than 800 rescued farm animals, including more than 350 birds. Farm

Sanctuary also operates a sanctuary in Southern California, which is home to approximately 150

rescued farm animals, including more than 60 birds. At both sanctuary locations, Farm Sanctuary

rehabilitates and provides lifelong care to sanctuary residents and offers educational tours to the

public. It brings this case on behalf of its own institutional interests, and on behalf of the interests

of its members and their families who consume poultry products.

         24.     Farm Sanctuary works to protect farm animals from cruelty and inspire change in

the way society views and treats such animals. Farm Sanctuary promotes its mission by

providing rescue, rehabilitation, and care for abused and neglected farm animals, offering

services involving adoptions, animal placement assistance, and animal care information, and

conducting a variety of programs and disseminating literature and information to educate the

public about farm animal issues. Farm Sanctuary also engages in advocacy efforts and

campaigns with consumers, businesses, and communities to encourage them to consider farm

animal issues in their decision-making processes. In addition, Farm Sanctuary monitors federal

and state legislation, informs the public on legislation and issues involving farm animals, and

works through legislative and other political and grassroots processes to advocate on behalf of

farm animals and advance its mission. With approximately 1.2 million members and

constituents, Farm Sanctuary is one of the leading farm animal protection organizations in the

United States.

        25.      Since its founding in 1986, Farm Sanctuary has advocated for the humane

treatment of farm animals, including birds, and has worked to prevent adulteration of poultry

products on behalf of its members who consume them. In furtherance of these goals, Farm

Sanctuary has worked to expose the inhumane handling that leads to adulteration during



                                                   8
               Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 9 of 27




slaughter, as well as campaigns focused on state and federal legislation governing slaughterhouse

policies. Farm Sanctuary has also submitted petitions for rulemaking, and pursued civil litigation

and criminal prosecutions aimed at improving humane handling of poultry, as well as

educational efforts to inform its members and the broader public about poultry handling and the

link between inhumane treatment of poultry and subsequent adulteration of these products in the

food supply.

       26.      Defendants’ failure to comply with Congress’s mandate to prevent poultry

products from being adulterated, and its denial of Plaintiffs’ Petitions to issue regulations under

the PPIA to regulate practices and actions that result in adulterated poultry products, directly

conflicts with, frustrates, and impairs Farm Sanctuary’s mission and its ability to protect both is

members who consume poultry, as well as the birds that Farm Sanctuary is dedicated to

protecting from such inhumane practices.

       27.      As a result of Defendants’ decision to deny Plaintiffs’ Rulemaking Petitions,

Farm Sanctuary is forced to redirect its limited time and resources away from other work to

engage in activities that ensure that birds are treated humanely at slaughterhouses, and for the

protection of its members who consume poultry. This additional work includes, but is not limited

to, conducting additional research and investigations to ascertain and demonstrate the link

between inhumane handling of poultry and the adulteration of poultry products, educating its

members, legislators, government officials, members of the poultry industry, and the public in

general about this link, and to increase support for actions and measures to reduce the inhumane

handling of birds, and to convince members of the public not to purchase adulterated poultry

products resulting from inhumane handling. Farm Sanctuary will also have to divert time and

resources toward requesting information through invocation of the FOIA, state records laws, and



                                                 9
             Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 10 of 27




other avenues, about incidents of inhumane handling, resultant adulteration, and ongoing food

safety violations involving poultry, reviewing, analyzing, and summarizing such information;

and disseminating it to educate its members, legislators, members of the industry, government

officials and the general public about these issues, and in furtherance of alternative ways to

reduce the inhumane handling and consequent adulteration of poultry.

       28.     Defendants’ decision to deny Plaintiffs’ Petitions injures Farm Sanctuary by

failing to protect its members who consume adulterated poultry products caused by inhumane

handling and interfering with and burdening Farm Sanctuary’s mission to protect birds from

inhumane handling. Defendants’ denial of Plaintiffs’ Petitions is causing and will continue to

cause a drain on Farm Sanctuary’s resources by requiring it to spend additional organizational

resources on the activities outlined above that could otherwise be spent on Farm Sanctuary’s

other work on behalf of farm animals, including the provision of sanctuary to abused, neglected,

and abandoned farm animals. But for Defendants’ unlawful decision, Farm Sanctuary would not

have to undertake these additional efforts and expend these additional resources. These injuries

will be redressed if Plaintiffs prevail in this action because it will mean that Defendants will have

to reconsider their denial of Plaintiffs’ Rulemaking Petition, which in turn will lead to

regulations that prohibit the inhumane handling of poultry at the slaughterhouse, and reduce the

adulteration that results from such inhumane handling.

       29.     Defendants’ failure to comply with Congress’s mandate to prevent adulterated

poultry products, and Defendants’ denial of Plaintiffs’ Rulemaking Petitions, also injures Farm

Sanctuary’s members who consume poultry products because it means that they will continue to

be at risk of purchasing and consuming poultry products that are adulterated. These injuries

would be significantly ameliorated if Farm Sanctuary prevails in this case because this would



                                                 10
              Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 11 of 27




mean that the USDA would have to reconsider its denial of Plaintiffs’ Rulemaking Petitions and

establish standards that would prevent adulterated poultry from entering the food supply.

    B. Defendants

        30.     Defendant Sonny Perdue is the Secretary of Agriculture, and is thus ultimately

responsible for the denial of Plaintiffs’ Rulemaking Petitions.

        31.     Defendant USDA is the federal agency responsible for implementing the PPIA

and therefore is also responsible for denying Plaintiffs’ Rulemaking Petitions.

        32.     Defendant FSIS is the agency of the USDA that is responsible for implementing

the PPIA, and is the agency that denied Plaintiffs’ Rulemaking Petitions.

        33.     Defendant Paul Kiecker is the Administrator of FSIS and is therefore also

responsible for denying Plaintiffs’ Rulemaking Petition.

              FACTS GIVING RISE TO PLAINTIFFS’ CLAIMS FOR RELIEF

        A.      Relevant Statutory and Regulatory Framework

        34.     Congress enacted the PPIA to “provide for the inspection of poultry and poultry

products and otherwise regulate the processing and distribution of . . . poultry products which are

adulterated or misbranded.” 21 U.S.C. § 452. In enacting the statute, Congress declared that

“adulterated . . . poultry products impair the effective regulation of poultry products in interstate

or foreign commerce, are injurious to the public welfare, destroy markets for . . . not

adulterated . . . poultry products, and result in sundry losses to poultry producers and processors

of poultry and poultry products, as well as injury to consumers.” Id. § 451. Accordingly, the

statute provides that “regulation by the Secretary of Agriculture . . . [is] appropriate . . . to protect

the health and welfare of consumers.” Id.




                                                   11
             Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 12 of 27




       35.     The PPIA prohibits the sale of any “adulterated” poultry product, 21 U.S.C. §

458(a)(2)(A), and gives the Secretary of the USDA the authority to “promulgate . . . rules and

regulations as are necessary to carry out the provisions of” the statute. Id. § 463(b).

       36.     An “adulterated” poultry product includes, in relevant part, any such product that:

               •     “bears or contains any poisonous or deleterious substance which may render it
                     injurious to health” id. § 453(g)(1), or “which may . . . make such article unfit
                     for human food,” id. § 453(g)(2)(A);

               •     “consists in whole or in part of any filthy, putrid, or decomposed substance or
                     is for any other reason unsound, unhealthful, unwholesome, or otherwise unfit
                     for human food,” id. § 453(g)(3);

               •     “has been prepared, packaged, or held under insanitary conditions whereby it
                     may have become contaminated with filth, or whereby it may have been
                     rendered injurious to health,” id. § 453(g)(4); or

               •     “is, in whole or in part, the product of any poultry which has died otherwise
                     than by slaughter,” id. § 453(g)(5).

       37.     FSIS is responsible for implementing the mandates of the PPIA. 7 C.F.R. §

2.18(a)(1)(ii)(A).

       38.     Implementing regulations provide that “[p]oultry must be slaughtered in

accordance with good commercial practices in a manner that will result in thorough bleeding of

the carcasses and ensure that breathing has stopped prior to scalding.” 9 C.F.R. § 381.65(b).

However, FSIS has made clear that a violation of this requirement with respect to a “single” or

even “small numbers of birds” is not considered a violation of this requirement. FSIS Directive

6110.1 (July 3, 2018). Rather, the agency considers a facility to be in violation of this

requirement only where the facility has engaged in so many violations of the requirement “that

the establishment’s process is out of control.” Id. at 4.

       39.     The current implementing regulations do not prohibit any other practices that may

be inhumane, other than ensuring that breathing has stopped prior to scalding.

                                                  12
              Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 13 of 27




        40.     For example, the current regulations do not prohibit any other actions that result

in the bruising of the birds.

        41.     The current regulations do not prohibit any other actions that result in the

laceration of birds.

        42.     The current regulations do not prohibit any other actions that result in the birds

having their bones broken or dislocated.

        43.     Inhumane practices that cause bruising, lacerations, and broken bones in birds can

result in adulterated poultry products.

        44.     The current regulations do not prohibit any other actions that result in birds dying

other than by slaughter, such as by exposure to extreme temperatures.

        45.     The current regulations do not prohibit any other actions that result in birds dying

other than by slaughter, such as by asphyxiation or blunt force trauma.

        46.     In 2005, FSIS stated that “there has been considerable congressional and public

interest in the humane treatment of animals, including poultry[,]” and issued a Notice in the

Federal Register. Treatment of Live Poultry Before Slaughter, 70 Fed. Reg. 56,624 (Sept. 28,

2005) (hereinafter “Poultry Notice”). The Poultry Notice explained that FSIS had thus far

refused to amend its regulations to require humane standards of slaughter for poultry because

“there is no specific federal humane handling and slaughter statute for poultry.” Id. at 56,625.

        47.     In the 2005 Poultry Notice, FSIS provided its non-binding “perspective” on the

“treatment of poultry.” Id. It stated that poultry establishments “may” want to “focus on treating

poultry in such a manner as to minimize excitement, discomfort, and accidental injury the entire

time that live poultry is held in connection with slaughter” to avoid the poultry becoming

adulterated. Id. The agency noted that it was providing this “perspective” because “poultry



                                                 13
              Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 14 of 27




operations may not be aware of industry guidelines pertaining to the treatment of poultry at

slaughter.” Id.

        48.       However, neither the agency’s “perspective” nor the “industry guidelines”

regarding the humane handling of birds are binding on poultry plants, and hence they are not

enforceable by the FSIS under the PPIA.

        49.       In July 2018, FSIS issued a Directive entitled “Verification of Poultry Good

Commercial Practices.” FSIS Directive 6110.1 (July 3, 2018) (hereinafter “2018 Directive”). The

2018 Directive provided:

                  instructions to inspection program personnel (IPP) for writing a
                  noncompliance record (NR) for noncompliance with the regulations
                  requiring the slaughter of poultry in accordance with Good Commercial
                  Practices (GCP), as well as instructions for composing a Memorandum of
                  Interview (MOI) when documenting a meeting between IPP and
                  establishment management regarding an observation of the mistreatment
                  of live poultry before slaughter.

Id. at 1.

        50.       The 2018 Directive acknowledged that the employment of humane methods of

handling poultry decreases the likelihood of producing adulterated products.

        51.       Although the 2018 Directive noted that, “[i]n general poultry should be handled in

a manner that prevents needless injury and suffering in order to produce a commercially

marketable product,” id., the 2018 Directive makes clear that the only binding regulations

governing the humane handling of poultry require adherence to “good commercial practices” that

“ensures that breathing has stopped before scalding, so that the birds do not drown, and that

slaughter results in thorough bleeding of the poultry carcass.” id. (citing 9 C.F.R. § 381.65(b)).

Thus, any other practices, including those that result in discomfort, pain, injury, or death other

than by slaughter (such as by asphyxiation, blunt force trauma, and heat or cold stress), that may

also result in adulterated poultry products, are not covered by the existing binding regulations.
                                                  14
             Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 15 of 27




       52.     The 2018 Directive specifies that inspection personnel should observe whether,

for example:

               ● Establishment employees are breaking the legs of birds to hold the birds in the
                 shackle, squeezing them into shackles or otherwise mishandling birds while
                 transferring them from the cages to the shackles;

               ● In cold weather, birds are frozen inside the cages or frozen to the cages
                 themselves; or

               ● The birds are dead from heat exhaustion [as evidenced by] heavy panting, in
                 addition to dead or dying birds in cages.

Id. at 2. However, the 2018 Directive further stresses that those examples “do not necessarily

describe prohibited activities and noncompliance,” id. at 2 (emphasis added).

       53.     The 2018 Directive also instructs inspectors when inspecting plants “not to

quote . . . the FSIS Federal Register notice - ‘Treatment of Live Poultry Before Slaughter’” that

was issued in 2005 because “this serves” only as “a guideline for industry” and hence is not

enforceable. Id. at 4 (emphasis in original).

       54.     Other than the agency requirement that poultry plants abide by “good commercial

practices” that “ensure that breathing has stopped before scalding, so that the birds do not drown,

and that slaughter results in thorough bleeding of the poultry carcass,” id. at 1, there are no

uniform good commercial practices that apply to all poultry plants—i.e., each plant is free to

devise its own such practices.

       55.     There is no consistency concerning the “good commercial practices” that are

employed throughout the poultry industry.

       56.     FSIS inspectors also do not uniformly look for or cite deviations from the same

“good commercial practices” throughout the poultry industry—i.e., what may be considered to




                                                 15
             Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 16 of 27




be inconsistent with a particular “good commercial practice” in one plant is not necessarily

considered to be inconsistent with the “good commercial practices” of another plant.

       57.     Under existing FSIS regulations, no enforcement action must be taken under the

PPIA against a poultry plant for failing to treat birds humanely, even if those practices may result

in the adulteration of the product. See 9 C.F.R. Part 500.

       58.     FSIS often does not make any written record of whether a particular plant is

failing to comply with its own good commercial practices (“GCPs”). For example, according to

records received by Plaintiffs under FOIA, between 2016 and 2018, the agency did not have

records concerning deviations from GCPs for approximately one-third of inspected poultry

plants (~100 plants). Given the number of birds that would have been processed by such plants

during that time—billions of birds—it is inconceivable that there were absolutely no deviations

from the plants’ GCPs. Nevertheless, such deviations were not recorded by FSIS inspectors.

       B.      Inhumane Handling Results in Adulterated Poultry Products.

       59.     As Plaintiffs’ Rulemaking Petitions and the numerous references cited therein

documented, there is a direct causal link between the inhumane handling of poultry in the

slaughterhouse and resultant adulteration of poultry products.

       60.     When birds arrive at the slaughterhouse, they frequently remain for hours or days

unprotected from the elements in overcrowded transportation crates, sitting in their own

excrement while they await workers to release them.

       61.     In addition, workers often remove birds from these crates by tipping the crates

over, dumping the birds out, or using metal poles to prod the birds out of the crates. Such

handling practices cause bird carcasses to be adulterated as a result of lacerations and bruising,




                                                 16
              Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 17 of 27




especially when these processes cause birds to fall out of the crates, struggle violently, or to pile

on top of one another.

        62.     Workers then transfer birds to the slaughter line by grabbing their legs and

shoving them into metal shackles where the birds hang upside-down. Workers force birds into

these shackles when their legs do not fit by breaking their legs while the birds are still alive.

While in these shackles, birds often flap their wings and otherwise struggle violently to escape,

which results in bruising, lacerations, dislocations, and hemorrhaging—all conditions that

constitute or result in adulteration.

        63.     After being shackled, the birds enter what is called a “waterbath,” where their

heads are submerged in water and they are given an electric shock to render them stunned. A

proper stun should render birds insensible to pain when they are subsequently killed. However, if

the duration between shackling and stunning is too short, birds risk failing to “settle” on the

slaughter line—i.e., they fail to come to a resting state—increasing the likelihood that the birds

will not be sufficiently stunned. If the duration between shackling and stunning is too long, birds

engage in behaviors like wing flapping that cause dislocated joints, broken bones, and other

injuries, which also result in adulteration. Sometimes the current of a waterbath shocks birds

before they are submerged, inducing wing flapping that causes the birds to miss the stunner,

resulting in ineffective stunning or no stunning at all.

        64.     After a bird is removed from the waterbath, a worker or machine kills the bird by

cutting the bird’s neck to sever its jugular vein and carotid arteries so that the bird bleeds out and

dies. Many birds—especially those that were improperly stunned—try to avoid this cutting by

lifting their heads or flapping their wings, which can result in injuries like bruises and broken

bones that in turn render the poultry products adulterated.



                                                  17
             Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 18 of 27




       65.     After the birds’ necks are cut, the birds are placed in a scalding bath of hot water

to remove their feathers. Birds whose necks are improperly slit, or not slit at all, die by drowning

in this scalding bath rather than by slaughter—which also results in adulteration. These scalding

baths can also cause contamination of the birds, as feces, salmonella, campylobacter, or other

contaminants are released from the birds’ bodies into the water. Live birds who are placed in the

water can inhale these contaminants which results in adulterated poultry products.

       66.     Other sources of adulteration that result from inhumane handling pervade the

slaughter process. For example, aerosols, water, and contact between carcasses, equipment, and

workers’ hands are all sources of contaminants like listeria.

       67.     Such contamination is often difficult to detect and address because of the high

speed at which the poultry is permitted to proceed down the processing line. For example, up to

140 birds may be processed per minute, with some plants allowed to increase that speed by 25

percent. See 83 Fed. Reg. 49,048 (Sept. 28, 2018).

       68.     In addition to these routine sources of adulteration from inhumane handling, overt

acts of abuse during the slaughter process frequently cause adulteration.

       69.      Undercover investigations have demonstrated that the cruel handling of poultry at

slaughterhouses is routine. See 2013 Rulemaking Petition at 15–17.

       Blatant acts of cruelty that have been documented include:

               a) slamming birds into walls,

               b) crushing birds,

               c) letting cages deteriorate to the point of impaling birds,

               d) strangling birds,

               e) kicking birds,



                                                 18
             Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 19 of 27




               f) dumping birds onto conveyor belts with visibly broken legs and wings,

               g) punching shackled birds for “fun,”

               h) continuing to operate equipment that is known to be improperly killing birds,

                   and

               i) ripping birds’ heads off.

       C. Defendants Acknowledged the Link Between Inhumane Handling and
          Adulteration

       70.     Defendants themselves have repeatedly acknowledged the link between inhumane

handling of poultry at slaughter and the resulting adulteration of poultry products.

       71.     For example, in a 2005 Federal Register Notice, FSIS informed the public that

humane treatment of poultry is a “high priority” because “poultry products are more likely to be

adulterated if . . . they are produced from birds that have not been treated humanely.” 70 Fed.

Reg. 56,624 (Sept. 28, 2005).

       72.     A 2009 FSIS Directive also acknowledged that “poultry products are more likely

to be adulterated, if among other circumstances, they are produced from birds that have not been

treated humanely[.]” U.S. Dep’t of Agric. Food Safety & Inspection Serv., Directive 6910.1,

District Veterinary Medical Specialist: Work Methods, rev. 1, at 14 (Dec. 7, 2009).

       73.     However, although FSIS has acknowledged the link between inhumane handling

and adulteration, it has failed to prohibit inhumane handling that causes adulteration, including

bruising, broken bones, death other than by slaughter, or contamination.

       74.     On information and belief, bird carcasses that are adulterated as a result of

inhumane treatment of live birds are not always identified at the plant before being shipped to

market and ultimately sold to consumers.




                                                19
             Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 20 of 27




       75.     In 2019 alone, American poultry producers slaughtered more than 9.3 billion

chickens, about 228 million turkeys, and about 28 million ducks. U.S. Dep’t of Agric. Nat’l

Agric. Stats. Serv., Poultry Slaughter: 2019 Summary 5 (Feb. 2020).

       D. Plaintiffs’ Petitions for Rulemaking

       76.     On December 17, 2013, Plaintiffs submitted a Petition for Rulemaking (the “2013

Petition”) requesting that FSIS issue regulations prohibiting the inhumane handling of poultry at

slaughter to prevent adulteration. The 2013 Petition detailed why such regulations are needed to

prevent the inhumane handling of poultry at slaughterhouses and to protect consumers from the

dangers of adulterated poultry products.

       77.     The 2013 Petition included evidence demonstrating the links between inhumane

treatment at slaughter and adulteration of poultry. 2013 Petition at 9–17.

       78.     The 2013 Petition also described how the current regulations are insufficient to

meet the PPIA’s objectives and mandates. Id. at 17–18. For example, Plaintiffs stressed that the

USDA’s reliance on “Good Commercial Practices” is inadequate because those practices “do not

have the full force of regulation” and ignore “several forms of adulteration or potential

adulteration, including contamination, bruising and broken bones.” Id.

       79.     On May 26, 2016, AWI further informed FSIS that, based on AWI’s review of

records it received in response to FOIA requests, thousands of birds are suffering and dying as a

result of being abandoned for extended periods of time—often during extreme weather

conditions—in the holding areas of slaughter plants, which causes the bird carcasses to be

adulterated. AWI therefore requested that FSIS take action to prevent such practices by revising

its regulations to prohibit plants from holding birds under unsuitable conditions or for

unreasonable periods of time. AWI requested that FSIS revise its regulations to prohibit such



                                                20
             Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 21 of 27




behavior and to allow inspection personnel “to take action to prevent or respond to acts of

intentional animal neglect or cruelty, be it abandoning birds or physically abusing birds, as these

acts increase adulteration.”

       E. Defendants’ Denial of Plaintiffs’ Petitions for Rulemaking

       80.     By letter dated November 25, 2019, FSIS denied both Plaintiffs’ December 17,

2013 Petition and AWI’s May 26, 2016 request for further regulation (which the agency itself

characterized as an additional petition).

       81.     In denying the Petitions, FSIS stated that “the PPIA does not give FSIS the

specific authority to prescribe requirements for the humane handling of live birds at slaughter,”

despite the fact that the statute gives FSIS broad authority to promulgate regulations to prevent

adulterated poultry products, and the agency’s own acknowledgment that inhumane practices

lead to adulteration.

       82.     In denying Plaintiffs’ Rulemaking Petitions, the agency also asserted that the

requested regulations were not needed because “FSIS regulations require poultry to be

slaughtered in accordance with good commercial practices (GCP[s]), which means that poultry

should be treated humanely.”

       83.     However, as detailed supra, the GCPs on which the agency relied do not address

many forms of adulteration that frequently result from inhumane treatment, including

contamination, bruising, broken bones, and dying other than by slaughter. In addition, the GCP

practices are exceedingly vague and—as demonstrated by the many instances of routine

inhumane treatment and even overt abuse documented above—are insufficient to ensure that

poultry products do not become adulterated.




                                                21
             Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 22 of 27




       84.      FSIS’s response denying Plaintiffs’ Rulemaking Petitions failed to respond to the

Petitions’ arguments about the well-established link between the inhumane treatment of birds at

slaughter and the resulting adulteration, as well as any of the Petitions’ data showing why

existing regulations are insufficient to address this problem.

       F.       The Inhumane Handling of Poultry Continues to Result in Adulterated
                Poultry Products.

       85.      FSIS’s failure to regulate the slaughter of birds to require humane handling results

in continued adulteration of poultry carcasses by causes identified in Plaintiffs’ Rulemaking

Petitions, including death by blunt force trauma, asphyxiation, severe injury, and exposure due to

adverse holding and transport conditions.

       86.      FSIS’s failure to promulgate regulations prohibiting blunt force trauma results in

continued incidents of birds dying other than by slaughter, including the following cited by FSIS

between May 2016 and October 2019:

                a. 80 chickens died when a forklift driver dropped a crate,

                b. 100 chickens were grossly mangled and died when an unsecured cage door

                    popped open and the birds plummeted to the ground,

                c. 53 birds were crushed to death when a forklift operator dropped a cage on its

                    top,

                d. 13 turkeys were crushed to death when three cages collapsed.

       87.      FSIS’s failure to promulgate regulations prohibiting practices causing

asphyxiation results in continued incidents of birds dying other than by slaughter, including the

following cited by FSIS between May 2017 and October 2019:

             a. 20 chickens drowned in a stunning tank when their heads were left submerged in

                the electrified water,

                                                 22
             Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 23 of 27




             b. 300 chickens died due to suffocation when live birds piled up after the conveyor

                belt stopped moving,

             c. 150-200 birds died due to suffocation when the hanging belt malfunctioned but

                the dumping belt continued to operate,

             d. Over 700 birds were assumed to have died of suffocation when the hanging belt

                stopped running.

       88.      FSIS’s failure to promulgate regulations prohibiting handling that results in

bruising, broken bones, and lacerations causes continued incidents of adulteration, including the

following cited by FSIS between November 2018 and March 2020:

             a. A worker repeatedly removed live birds from shackles and threw them into cages,

             b. A worker tossed several crates of live birds six feet, from a trailer onto a conveyor

                belt, causing some crates to crash into other crates; similar incidents were

                documented at the same plant on 10 occasions in one month,

             c. A worker repeatedly grabbed birds with his hands and pushed them backwards on

                a moving conveyor belt,

             d. Over one 5-minute period, 65 turkeys suffered bruising and/or wing fractures

                when the birds’ legs repeatedly hit a bar on the conveyor belt,

             e. Dozens of live turkeys were observed with open wounds, fractures, and mutilation

                of skin and muscle tissue, possibly due to conveyor belt speed adjustments;

                similar incidents were documented at the same plant on 10 occasions in four

                months.

       89.      FSIS’s failure to promulgate regulations results in birds dying other than by

slaughter during transport or in the holding area of plants due to dehydration and hyperthermia or



                                                  23
             Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 24 of 27




exposure and hypothermia, including the following examples cited by FSIS between January

2016 and February 2020:

                   a. 3,569 birds were dead on arrival due to lack of protection from low

                       temperatures (35° F with 25° F wind chill),

                   b. 3,000–4,500 birds were dead on arrival due to overloaded conditions on a

                       truck that was held over from previous shift before slaughter,

                   c. 6,093 birds were dead on arrival due to lack of protection from low

                       temperatures (-6° F),

                   d. 50% of hens on a truck were dead and their bodies frozen solid after being

                       held on plant premises for 22–28 hours before slaughter with a

                       temperature of 2° F,

                   e. 1,500 birds were dead on arrival, and other birds were seen panting

                       excessively, due to lack of protection from high temperatures (over 100°

                       F),

                   f. 9,750 hens were dead on arrival with many frozen to their metal cages on

                       the truck due to lack of protection from low temperatures (-8° to -17° F

                       with wind chill of -2° to -32° F).


                             PLAINTIFFS’ CLAIMS FOR RELIEF

                                   CAUSE OF ACTION
       (Failure to Prevent Adulteration Caused by Inhumane Handling at Slaughter)

       90.     Through the PPIA, Congress declared that its policy is “to provide for the

inspection of poultry and poultry products and otherwise regulate the processing and distribution

of such articles . . . to prevent the movement or sale in interstate or foreign commerce of, or the

burdening of such commerce by, poultry products which are adulterated.” 21 U.S.C. § 452. The
                                                 24
             Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 25 of 27




PPIA therefore directs the Secretary of Agriculture to “promulgate . . . rules and regulations as

are necessary to carry out the provisions of” the statute, including regulations needed to prevent

adulteration that results from the inhumane handling of poultry. Id. § 463(b).

       91.     By denying Plaintiffs’ Rulemaking Petitions, Defendants have failed to

“promulgate . . . rules and regulations” regarding the inhumane treatment of poultry at slaughter

that “are necessary to” prevent adulteration, as the PPIA requires. Id. Therefore, Defendants’

denial of Plaintiffs’ Rulemaking Petitions is “not in accordance with law” within the meaning of

the Administrative Procedure Act (“APA”). 5 U.S.C. § 706(2)(A).

       92.     By relying on inadequate and unenforced industry-developed “good commercial

practices” as a basis for denying Plaintiffs’ Rulemaking Petitions, Defendants have acted

arbitrarily and capriciously, and abused their discretion within the meaning of the APA. Id.

       93.     By failing to take any action to prevent the inhumane handling of poultry before it

occurs, Defendants violated their duty under the PPIA to prevent adulterated products from

entering the food supply. Defendants also acted arbitrarily and capriciously and abused their

discretion within the meaning of the APA. Id.

       94.     Defendants’ denial of Plaintiffs’ Rulemaking Petitions failed to consider

important aspects of the problem that were presented in these Petitions. Defendants offered

explanations that run directly counter to the evidence before the agency and that the agency itself

has previously acknowledged. Accordingly, the agency’s denial of Plaintiffs’ Rulemaking

Petitions is “arbitrary, capricious, [and] an abuse of discretion” within the meaning of the APA.

Id.

       95.     Defendants’ denial of Plaintiffs’ Rulemaking Petitions injures Plaintiffs as

described in ¶¶ 11-29.



                                                25
            Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 26 of 27




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court issue an Order:

       1.      Declaring that Defendants’ denial of Plaintiffs’ Rulemaking Petitions was

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,” in

violation of the APA, 5 U.S.C. 706(2)(A);

       2.      Vacating Defendants’ decision denying Plaintiffs’ Rulemaking Petitions;

       3.      Ordering Defendants to render a new decision regarding Plaintiffs’ Rulemaking

Petitions by a Court-ordered deadline;

       4.      Retaining jurisdiction of this matter until Defendants have fulfilled all statutory

and Court-ordered obligations;

       5.      Awarding Plaintiffs their costs and reasonable attorneys’ fees incurred in bringing

this action; and

       6.      Granting such other relief as the Court may deem just and proper.


                                                      Respectfully submitted,
                                                      /s/ William N. Lawton
                                                      William N. Lawton

                                                      Eubanks & Associates, LLC
                                                      1331 H Street NW, Suite 902
                                                      Washington, DC 20005
                                                      (202) 556-1243
                                                      nick@eubankslegal.com


                                                      /s/ Katherine Meyer
                                                      Katherine Meyer
                                                      Motion for pro hac vice pending

                                                      Animal Law & Policy Clinic
                                                      Harvard Law School
                                                      1607 Massachusetts Avenue
                                                      3rd Floor

                                                26
Case 6:20-cv-06595 Document 1 Filed 08/13/20 Page 27 of 27




                                 Cambridge, MA 02138
                                 (617) 496-5145
                                 kmeyer@law.harvard.edu

                                 Attorneys for Plaintiffs




                            27
